Poe NE PR TE :
Pod p28 eg ARIS oy
»ooOCUR RINT ce

UNITED STATES DISTRICT COURT | ELECTRONICALLY i iU%oo /
SOUTHERN DISTRICT OF NEW YORK OI
enna ee ee eee x ae Js 3! 2009
JUSTIN BAEZ,
Plaintiff, ORDER ADOPTING
REPORT AND
~against- RECOMMENDATION

15 Civ. 4464 (NSR)(LMS)
ANDREW SAUL, ACTING
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

NELSON S. ROMAN, United States District Judge

Plaintiff Justin Baez (“Plaintiff’ or “Baez”) commenced this action pursuant to 42
U.S.C. § 405(g) challenging the decision of the Commissioner of Social Security (the
“Commissioner”’), which denied Plaintiff's application for supplemental security income (“SSI”).
The Commissioner determined Plaintiff was not disabled within the meaning of the Social
Security Act (the “Act”). This case was referred to Magistrate Judge Lisa M. Smith (“MJ
Smith”), pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), to issue a
Report and Recommendation (“R & R”) on Defendant’s motion for judgment on the pleadings
pursuant to Federal Rule of Civil Procedure 12(c). (Docket No. 15). On August 21, 2019, MJ
Smith issued an R & R recommending that the case be remanded to the agency for further

proceeding.

Now before the Court is MJ Smith’s R & R, recommending that Defendant’s motion be
denied and that the case be remanded to the ALJ for further proceedings consistent with the R &

R. The Parties had until October 7, 2019 to oppose the R & R but no opposition was filed. For

 
the following reasons, the Court reviews the R&R for clear error, finds no clear error, adopts the
R&R in its entirety, and the case is REMANDED to the agency for further proceedings

consistent with this opinion.
BACKGROUND

The following facts are summarized and taken from the administrative record and the

parties’ submissions.

Plaintiff filed for disability benefits on September 9, 2013, alleging he was disabled as of
January 20, 2013, the onset date. Plaintiffs claim was denied on December 5, 2013. Thereafter,
Plaintiff requested a hearing before an administrative judge (“ALJ’). On August 12, 2014,
Plaintiff appeared before ALJ Miriam L. Shire (ALJ Shire”), who conducted a hearing. On
November 20, 2014, ALJ Shire issued a decision denying Plaintiff application for benefits. On
January 14, 2015, Plaintiff filed an appeal, a request for review of ALJ’s decision with the Social
Security Administration’s Appeal Council (“Appeal Council”). With his appeal, additional
medical evidence was submitted to the Appeals Council. On April 6, 205, the Appeal’s Counsel
denied Plaintiff's application. Plaintiff commenced the instant action seeking to overturn the

Social Security Administration’s (“SSA”) denial of benefits.
STANDARD OF REVIEW

“To accept the report and recommendation of a magistrate, to which no timely objection
has been made, a district court need only satisfy that there is no clear error on the face of the
record,” Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003) (quoting
Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985)); accord Caidor v. Onondaga
County, 517 F.3d 601,604 (2d Cir. 2008) (“[F]Jailure to object timely to a magistrate’s report

2

 
operates as a waiver of any further judicial review of the magistrate’s decision.”) (quoting Small
v. Sec. of HHS, 892 F, 2d 15, 16 (2d Cir. 1989)); see also Fed. R. Civ. P. 72 advisory committee
note (1983 Addition, Subdivision (b)) (“When no timely objection is filed, the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.”).

When reviewing an appeal from a denial of SSI, the Court’s review is “limited to
determining whether the SSA’s conclusions were supported by substantial evidence in the record
and were based on a correct legal standard.” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013)
(quoting Talavera v., Astrue, 697 F.3d 145, 151 (2d Cir. 2012)); see also 42 U.S.C. § 405(g). The
Court does not substitute its judgment for the agency’s, “or determine de novo whether [the
claimant] is disabled.” Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012) (alteration
in original) (quoting Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998)). However, where the
proper legal standard have not been applied and “might have affected the disposition of the case,
[the] court cannot fulfill its statutory and constitutional duty to review the decision of the
administrative agency by simply deferring to the factual findings of the ALJ.” Pollard, 377 F.3d
at 189 (quoting Townley v. Heckler, 748 F.2d 109, 112 (2d. Cir. 1984)). Therefore, “[flailure to
apply the correct legal standard is grounds for reversal.” Jd. ““Where there are gaps in the
administrative record or the ALJ has applied an improper legal,” remand to the Commissioner
“for further development of the evidence” is appropriate. Rosa v. Callahan, 168 F.3d 82, 82-83
(2d Cir. 1999) (quoting Pratts v. Chater, 94 F. 3d 34, 39 (2d Cir. 1996)).

DISCUSSION
Neither Plaintiff nor Defendant timely objected to the R & R. Thus, the Court reviews the

R & R for clear error.

 

 
An individual is deemed disabled under the Act if he or she is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can be expected to
last for a continuous period of not less than 12 months. See Cichocki v. Astrue, 729 F.3d 172,
176 (2d Cir. 2013) (quoting 42 U.S.C. § 423(d)(1)(A)).

Under the SSA’s regulations, claimants are permitted to submit additional evidence to the
Appeals Council as long as the evidence is “new, material, and relates to the period on or before
the date of the hearing decision, and there is a reasonable probability that the additional evidence
would change the outcome of the decision.” 20 C.F.R. § 404.970(a)(S). Amendments to 20
C.F.R. § 404.970, effective January 17, 2017, added a “good cause” requirement for claimants
seeking to submit additional records to the Appeals Council. 20 C.F.R. § 404.970(b). “[NJew
evidence submitted to the Appeals Council following the ALJ’s decision becomes part of the
administrative record for judicial review when the Appeals Council denies review of the ALJ’s
decision.” Perez v. Chater, 77 F.3d 41, 45 (2d Cir. 1996).

Evidence is “new” if it was not before the ALJ and is “not merely cumulative of what is
already in the record.” Jones v. Sullivan, 949 F.2d 57, 60 (2d Cir. 1991) (citing Tirado v. Bowen,
842 F.2d 595, 597 (2d Cir. 1988)). It is “material” if it is “both relevant to the claimant’s
condition during the time period for which benefits were denied and probative.” Jd. Materiality
also requires “a reasoned possibility that the new evidence would have influenced the Secretary
to decide claimant’s application differently.” /d. “Additional evidence may relate to the relevant
time period even if it concerns events after the ALJ’s decision, provided the evidence pertains to
the same condition previously complained of by the plaintiff.” Hightower v. Colvin, No. 12 Civ.

6475T, 2013 WL 3784155, at *3 (W.D.N.Y. July 18, 2013) (citing Brown v. Apfel, 174 F.3d 59,

 
64-65 (2d Cir. 1999)). Moreover, the evidence “need not have been generated prior to the ALJ’s
decision to be material, so long as the evidence relates to the period prior to the ALJ’s decision
and reveals genuinely new information about the claimant’s condition.” Marchetti v. Colvin, No.
13 Civ. 2581 (KAM), 2014 WL 7359158, at *14 (E.D.N.Y. Dec. 24, 2014) (citing Newbury v.
Astrue, 321 Fed. Appx. 16, 19 2d Cir. 2009)).

Plaintiff contends that SSA’s decision was not supported by substantial evidence.
Notably, Plaintiff contends that relevant treatment records for Montfiore Medical Center were
absent from the administrative record, the SSA was aware of the existence of the records, and the
SSA should have been obtained the records for consideration by the ALJ. It is well settled that an
ALJ hearing a disability benefits claim “has an affirmative duty to develop the administrative
record (Perez v. Chater, 77 F.3d 41, 47 (2nd Cir. 1996)), which includes obtaining relevant
records which are known to exist. See Boone v. Colvin, No. 12-CV-6456 (RWS), 2013 WL
4857046, at *4 (S.D.N.Y. Sept. 11, 20013). As MJ Smith held, the ALJ’s failure to properly
develop the record constitutes clear error. Although such records were made available to the
Appeals Council during the appeal process, it does not diminish the fact that the ALJ’s decision
was nevertheless erroneous. See Moss v. Colvin, No. 13-CV-731(GHW)(MHD), 2014 WL
4631884, at *22 (S.D.N.Y. Sept. 16, 2014). Accordingly, consistent with the R & R, the matter
is remanded for further consideration.

CONCLUSION

For the reasons stated above, the Court adopts MJ Smith’s R & R in its entirety.
Defendant’s Motion for Judgment on the Pleadings is DENIED and Plaintiffs motion is

GRANTED to the extent of REMANDED to the case to the SSA for further proceedings

 
consistent with the R & R. The Clerk of the Court is respectfully requested to terminate the

motions at ECF No. 26 and 32, and to terminate the action.

Dated: October 3, 2019 SO ORDERED
White Plains, New York ewe

2

 

wo J

 

NELSON S. ROMAN

 
